COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                  NO. 2-08-017-CV

LAURA HAYLES                                                        APPELLANT

                                             V.

BILLY R. LAIL                                                        APPELLEE

                                          ----------

               FROM COUNTY COURT AT LAW OF HOOD COUNTY

                                          ----------

               MEMORANDUM OPINION 1 AND JUDGMENT

                                          ----------

      We have considered appellant’s “Motion To Dismiss Appeal.” It is the

court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See T EX. R. A PP. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See T EX. R. A PP. P. 43.4.




                                                       PER CURIAM

PANEL D: CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.




      1
          … See T EX. R. A PP. P. 47.4.
DELIVERED: June 12, 2008